PER CURIAM.
Motion allowed, in order to correct an inadvertent error in the decree for mandate as originally entered, however by such allowance implying no modification of the views contained in the opinions.
Let the order be:
It is ordered that the decree entered November 15, 1919, be and the same hereby is amended to read as follows:
“The decree of the District Court is reversed, and the ease is remanded to that court for further proceedings not inconsistent with the opinion passed down November 15, 1919, as explained by the per curiam opinion of January 6, 1920, and the appellant recovers his costs of appeal.”